[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: ARGUMENT OF DEFENDANT'S MOTION TO SET ASIDE VERDICT
Having heard the defendant's request for additional time to obtain a transcription of legal arguments and court rulings on evidence and jury instructions in this case, and substantial time having transpired since the rendition of the verdict, the CT Page 1862 Court hereby schedules defendant's motion to set aside verdict for final argument on Thursday, January 30, 1992 at 9:15 a.m. at the Superior Court, 95 Washington Street, Hartford, Connecticut.
The defendant's oral argument is limited to 1 hour. The plaintiff's oral response is limited to 1 hour.
CLARANCE J. JONES JUDGE